 In the MatterofPUBLIC SERVICECOMPANY OF INDIANA, INC.andDISTRICT No 50, UNITED MINE WORKERS OF AMERICA, (UTILITYDIVISION) C. I.O.Case No. R-3945.-Decided July 21, 1942Jurisdiction:power, light, and gas utility industryPractice and Procedure:petitiondismissedwhere petitioner's showing of repre-sentation was too small to upset existing contractual relations between Com-pany and rival organizationMr Arthur R. Donovan,for the Board.Evans & Hebel,byMr. Edmond W. Hebel,of Indianapolis, Ind.,for the Company.Mr. Alfred Kamin,ofWashington, D C,Mr. Joe B. BoardandMr. Robert R. Fohl,of Indianapolis, Ind, for the U M W.Mr. Frank S Pryor,of Frankfort, Ind,Mr. Elmer A Johnson,of Chicago, Ill.,Mr. Edwin E SagerandMr. C. A. Dalton,of Indian-apolis, Ind, for the I. B. E. W..-Mr. Robert E. Tallman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed-by District No 50, United Mine Workersof America, (Utility Division) C I 0, herein called the U M W ,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Public Service Company of Indiana,Inc , Indianapolis, Indiana, herein called the Company, the NationalLabor Relations Board provided for an appropiiate hearing upondue notice before Henry J. Kent, Trial Examiner. Said hearing washeld at Indianapolis, Indiana, on June 16, 1942The Company, theU. M W, and International Brotherhood of Electrical Workers,Local B-9, A. F. of L , herein called the I B. E W, appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and and to introduce evidence bearing onthe issuesThe Trial-Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :42 N L R B, No -130639 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTITHE BUSINESS OF TIIE COMPANYPublic Service Company of Indiana, Inc , a consolidation of several,public utilities, is engaged principally in rendering electric, gas, andwater utility service in the north central, central, and southern por-tions of the State of IndianaIn some communities, the Companyalso supplies ice and heat servicesDuring 1941, the Company pun -chased power from outside the State of Indiana of an amount ofapproxnnately 15 percent gross and 85 4 percent netDuring thesame period, gross sales outside the State of Indiana amounted tobetween 2 and 3 percent, while net sales amounted to less than 1 percentof the totalThe Company admits that it serves various concerns in the State ofIndiana which are engaged in interstate commerce, and further admitsthat it is engaged in commerce within the meaning of the NationalLabor Relations ActIITHE ORGANIZATIONS INVOLIVEDDistrict No 50, UnitedMineWorkers of America (Utility Divi-sion) is a labor organization affiliated with the Congress of IndustrialOrganizationsIt admits to membership employees of the Company.International Brotherhood of Electrical Workers,Local B-9, is alabor organization affiliated with. the American Federation of Labor.It admits to membership employees of the CompanyIIITHE ALLEGED QUESTION CONCERNING REPRESENTATION-Although the Company, the U M W, and the I B E W stipulatedthat a q &,Aion concerning representation had arisen ui that the Com-pany had refused to negotiate with the U M. W,,a statement of theRegional Director introduced in evidence at the hearing reveals thefollowing facts with regard to the claims of the petitioning labororganizaLionThe U M. W. submitted-408 authorization cards, allbearing apparently genuine original signatures; 360 of the cards boresignatures which corresponded to names of production and mainten-ance employees on the Company's pay ,roll for April 28, 1942,- whichlisted 1,319 suc&I employeesOf the 408 cards, 26 bore signatures whichcorresponded t,) names, on the same pay roll, of employees whom theU M W c egards as supervisory, the pay r oll-fisted 162 such employeesThe authorizations submitted by the U. M W thus represent desig-nation b, approximately 27 percent of the employees in the productionand manitenance unit which it claims to be appropriate,-by approxr- PUBLIC SERVICECOMPANY OFINDIANA, INC641mately 16 percent of the employees it considers supervisory, and byapproximately 26 percent of the employees in the unit at presentrepresentedby the I B E W, whichis larger than the proposedU M W unit by the inclusion of the 162 employees whomthe U- M Walleges to be supervisory"The I B E W organized employees ofthe Company in 1934 It has had formal agreements with the Com-pany^ since1937The last contract was entered into on May 1, 1941,for a fixed period of 1 year, to be continued thereafter from year toyear in the absence of notice by either party 60 days prior to the ex-pii ation of any yearly period of a desire to terminate itNeitherthe Company nor the I B E W has given such notice of a desue toterminate the contractIn view of-thisbar gainingrelationship be-tween the I B E W and the Company over a period of several years,we find that the apparent designationof the UM W by only 26percent of the employees in the,unit-whichthe I _B E W presentlyrepresents does not constitute such a showing of interest as to raisea question concerning representation in the face-of the continuingcontractual relationship of the Company and the I B E W,Since the-U M W has failed to show, that it represents a substan-tial,nuniber.of employees in the unit at present-represented by -theI - B E AV,we'find thatno question has arisen concerning the repre-sentation of employeesof the Company,within the ineaning of Section9 (c) of the National Labor Relations Act ,,Y1,ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees"of Public Service Com-pany of Indiana, Inc, Indianapolis, Indiana, filed by District No 50,United Mmes Workers of America (Utility Division) C I 0, be,and it hereby is, dismissed'Matter of Commander-Laiabee Milling CompanyandLocal Industrial Union #1153,affiliated with the Congress of Industrial Organizations,41 N L R B 957, and cases citedtherein472814-42-N of 42---41i- /' . __ 41.),_ ..',J,,1Ix..I1l-t